PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PRASAD, BINAY
Application No. 15/757,117
Filed: 2 Mar 2018
For: ELECTROCHEMICAL DEVICE INCLUDING THREE-DIMENSIONAL ELECTRODE SUBSTRATE
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 920357.00086


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed November 1, 2021.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a reply to the    non-final Office action, mailed April 9, 2021.  This Office action set a shortened statutory period for reply of three months.  The Office mailed a Notice of Abandonment on October 19, 2021.

A review of the application file reveals the presence of an Amendment, filed on                October 11, 2021.  The Amendment was made timely by including a three month extension of time, and by the fact that October 9, 2021 fell on a Saturday. See 37 CFR 1.7(a). As such, it is obvious that the Notice of Abandonment was mailed in error.

In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 1723 for consideration of the Amendment, timely filed on October 11, 2021.
							
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions